Citation Nr: 1750020	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-14 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss disability, to include entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1953 to September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level VI hearing loss in the right ear and Level IX hearing loss in the left ear.  

2.  The evidence does not establish that the Veteran is unable to secure and maintain substantially gainful employment due to the service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).  

2.  The criteria for referral of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that the August 2017 and October 2017 appellant's briefs request remand of the Veteran's appeal for a current examination, as the most recent VA examination occurred in March 2015.  However, the Veteran's assertion has been about the fact that he believes that his hearing is worse than the 40 percent evaluation contemplates, versus it having actually worsened during the appeal period.  Additionally, the probative evidence of record does not otherwise indicate that there has been a material worsening in the severity of the Veteran's bilateral hearing loss since the most recent March 2015 VA examination.  As such, remand for a current VA audiology examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); see also 38 C.F.R. § 3.327(a) (2017); VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial Rating - Bilateral Hearing Loss  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  

The Veteran's bilateral hearing loss disability is currently rated as 40 percent disabling from February 23, 2012 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).  Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment, which the Board has considered as discussed herein.  See 38 C.F.R. § 4.86 (2017).  

Turning to the evidence of record during the appeal period, a VA audiology examination in September 2013 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
70
70
80
80
75
LEFT
70
70
70
75
71

Speech recognition scores based on the Maryland CNC Test were 76 percent in the right ear and 40 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and functional impact upon the Veteran's ability to work.  Specifically, the Veteran reported that he worked as an attorney and had difficulty hearing in courtrooms, meetings, and on the telephone; he noted that hearing aids lessened his difficulties, but did not compensate totally for his hearing loss, so he relied upon visual cues and his wife while outside of work for interpretation of speech.  

A February 2014 private audiology test revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz (speech recognition scores based on the Maryland CNC Test were not recorded):


HERTZ

1000
2000
3000
4000
Average
RIGHT
60
65
75
85
71
LEFT
60
55
75
85
69

Similarly, a September 2014 private audiology test revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz (speech recognition scores based on the Maryland CNC Test were not recorded):



HERTZ

1000
2000
3000
4000
Average
RIGHT
60
60
80
80
70
LEFT
65
60
65
80
68

Most recently, a VA audiology examination in March 2015 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
65
65
80
80
73
LEFT
70
65
75
80
73

Speech recognition scores based on the Maryland CNC Test were 68 percent in the right ear and 80 percent in the left ear.  The VA examiner diagnosed bilateral sensorineural hearing loss that would result in difficulty with conversation in a work environment, particularly in the presence of background noise or competing auditory stimuli; the Veteran reported that he could not hear normal conversations without the help of hearing aids and other people.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Based upon the September 2013 VA examination results, Table VI assigns Roman numeral VI to the right ear and Roman numeral IX to the left ear; as such, Table VII indicates that a 40 percent disability rating is warranted.  38 C.F.R. § 4.85(e).  The Board has also considered the Veteran's documented exceptional pattern of hearing impairment; however, based upon the September 2013 examination results, the application of 38 C.F.R. § 4.86 does not warrant an increased disability rating.  

The February 2014 and September 2014 private audiology results do not permit the use of Table VI, as neither test included speech recognition scores based on the Maryland CNC Test; however, even with the application of 38 C.F.R. § 4.86 based upon the Veteran's documented exceptional pattern of hearing impairment neither the February 2014 or September 2014 private audiology results warrant the assignment of a disability rating in excess of 40 percent.  See 38 C.F.R. § 4.85(e).  

Based upon the March 2015 VA examination results, Table VI assigns Roman numeral VI to the right ear and Roman numeral IV to the left ear; as such, a disability rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.85(e).  (This examination establishes that bilateral hearing loss disability is 20 percent disabling.)  Similarly, the application of 38 C.F.R. § 4.86 does not warrant an increased disability rating based upon the March 2015 VA examination results.  

The Board has also considered the October 2013 private opinion that the Veteran's bilateral hearing loss disability warranted at least a 60 percent disability rating given the functional impact upon his ability as a trial lawyer; however, as discussed above, disability ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the conclusory October 2013 private opinion is of little probative value in support of the Veteran's claim.  Moreover, its conclusion is unsupported by the additional objective evidence of record, as discussed above.  The Board accords more probative value to the VA examination results from 2013 and 2015, as they were made in compliance with the way VA evaluates hearing loss.

Additionally, to the extent that a May 2015 private opinion concluded that the calculation of the Veteran's hearing disability was 37.8 percent in 2009 and 61.9 percent in 2014; the Board finds such conclusions to be unsupported by the mechanical application of the Rating Schedule to numeric designations assigned based upon audiometric test results.  See id.  It is unclear what calculation the examiner made in determining these percentages.  In looking over the document, it appears that the private examiner added up four pure tone thresholds for each ear, subtracted 25, and then multiplied that number by 1.6 to get the 37.8 and 61.9 percentages.  This is not how hearing loss is calculated for VA purposes.  Additionally, these calculations were based on testing from 2009 and 2014, and the Veteran underwent VA audiological examinations in 2013 and 2015, and they showed that the Veteran's bilateral hearing loss disability warrants no more than a 40 percent rating.  The Board accords more probative value to the VA examination results, as they were made in compliance with the way VA evaluates hearing loss. 

Similarly, the Board has considered the lay evidence of record, which is probative insofar as is reports observable symptoms, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such lay statements assert entitlement to an increased disability rating, they are less probative than the objective evidence of record discussed herein which permit the required mechanical application of the Rating Schedule to numeric designations assigned based upon audiometric test results.  See Lendenmann, supra.  

The Board also acknowledges that the October 2017 appellant's brief asserts that the Veteran's claim should be referred for extraschedular consideration.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty with conversation in the presence of background noise or competing auditory stimuli.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The Board has considered the Veteran's assertion that the audiology examinations of record do not adequately portray the severity of his condition because such tests were conducted in the sterile quiet of an audiology booth, which does not reflect the severity of his condition in normal daily life.  Notably, however, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  Significantly, in forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire appeal period is contemplated by the rating schedule and the assigned rating is therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered the Veteran's assertion that he is no longer able to work due to his service-connected bilateral hearing loss.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based upon individual unemployability (TDIU) is part and parcel of an increased-rating claim when the issue of unemployability is reasonably raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds that it must address this issue based on the application of case law.

In this instance, the Veteran's bilateral hearing loss disability is his only service-connected disability; therefore, his current 40 percent disability rating does not meet the schedular rating criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a) (2017).  The Board acknowledges that failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  In these kind of circumstances, the rating board should submit to the Director of Compensation and Pension Service, for extra-schedular consideration for TDIU in a case where a veteran is unemployable by reason of service-connected disability or disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  However, as discussed below, the Board finds that the probative evidence of record does not establish that the Veteran's bilateral hearing loss precludes him from securing or following a substantially gainful occupation for the period on appeal.  

Notably, to warrant a TDIU rating, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough; rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Additionally, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see also Friscia v. Brown, 7 Vet. App. 294 (1994).  

Therefore, while the Board has considered the Veteran's probative reports of functional impact, including difficulty understanding conversation in his work environment as a trial attorney in person, in the courtroom and on the phone, ultimately leading to an allegation of an inability to work as a trial attorney, the probative evidence of record does not otherwise indicate that the Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected bilateral hearing loss disability for any period on appeal.  Even assuming, arguendo, that the Veteran is precluded from working as a trial attorney due to his bilateral hearing loss disability, the Board finds that his extensive education (college and law degree), training as a lawyer, and work history as an attorney/trial attorney would generally enable him to pursue alternate employment opportunities, which could adequately accommodate the reported functional impact due to his bilateral hearing loss disability.  As such, inasmuch as the Veteran has raised a TDIU claim, the Board concludes that referral for consideration of entitlement to a TDIU rating is not warranted.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss disability for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and referral for consideration of a TDIU rating is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reviewing the record, the Board is aware that the Veteran exudes frustration in his written submissions regarding the assigned 40 percent evaluation and expresses regret that a more favorable determination could not be made in this case.  This does not diminish the service he provided to our country from March 1953 to September 1956, which is appreciated by VA and the undersigned.  


ORDER

An initial disability rating in excess of 40 percent for bilateral hearing loss disability is denied for the entire period on appeal.  

Referral for consideration of a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


